Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The present Office Action is in response to the Request for Continued Examination dated 01 June 2021.
By Examiner’s Amendment, Claims 56, 80, and 90 are amended; Claim 91 is cancelled. 
Claims 56-60, 66-68, 70-72, 74-81, 89, 90, and 92 are allowed.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01 June 2021 has been entered.

	
Priority
This application claims priority to U.S. Provisional Patent Application No. 62/031,975 dated 01 August 2014.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
The Application has been amended as follows:
56. (currently amended) A method of generating a therapy compliance prediction for a patient receiving respiratory therapy via a respiratory pressure therapy device, the method performed at least in part by a data server and comprising:
receiving, by the data server over a communication network, therapy data captured by the respiratory pressure therapy device while providing therapy to the patient, the data server being located remotely from the patient and the respiratory pressure therapy device;
receiving, by the data server, patient data from at least one of a patient computing device or a healthcare provider server, wherein each of the patient computing device and the healthcare provider server is located remotely from the data server;
computing, by the data server, a current compliance prediction for the patient comprising a first success predictor score (SPS) value generated using the therapy data and the patient data, the first SPS value associated with a recent therapy session of the patient performed by the respiratory pressure 
accessing a second SPS value determined from a previous therapy session of the patient that was performed by the respiratory pressure therapy device;
determining, by the data server based on the current compliance prediction, whether an action is needed to improve the patient's respiratory therapy, the determining comprising: 
comparing the first SPS value to at least one, or each, of a plurality of thresholds to determine whether the first SPS value is less than or equal to the at least one of the plurality of thresholds, wherein each of the plurality of thresholds is a value that represents a level of non-compliance risk with the patient's respiratory therapy, and 
comparing the first SPS value to [[a]] the second SPS value to determine whether the first SPS value is less than or equal to the second SPS value,  and wherein each of the first SPS value and the second SPS value represents a probability of a compliance with the patient's respiratory therapy 
based on results of the comparisons, selecting, by the data server, an action to improve the patient's respiratory therapy;
transmitting, by the data server over the communication network, a notification to the patient computing device or the healthcare provider server prompting the selected action to improve the patient's respiratory therapy;
transmitting control commands to adjust one or more settings of the respiratory pressure therapy device based on the determining; and
controlling, by a controller of the respiratory pressure therapy device, operation of the respiratory pressure therapy device to provide a therapy in accordance with the adjusted one or more settings.

57. (previously presented) The method according to claim 56, wherein the respiratory therapy is in accordance with a therapy program, and the action is an adjustment to the therapy program.

58. (previously presented) The method according to claim 57, wherein the therapy program comprises an engagement rule set specifying details of engagement with the patient.

59. (previously presented) The method according to claim 58, wherein the action comprises adjusting aggressiveness of the engagement rule set.



61-65. (canceled)

66. (previously presented) The method according to claim 56, wherein the patient data comprises answers supplied by the patient to a questionnaire.

67. (previously presented) The method according to claim 56, wherein computing the current compliance prediction comprises applying a compliance model to a first numerical value representing the therapy data and a second numerical value representing the patient data, and the compliance prediction is the first SPS value indicating a probability that the patient will be compliant with a predetermined compliance rule.

68. (previously presented) The method according to claim 56, wherein computing the current compliance prediction comprises applying a weight to each of a first numerical value representing the therapy data and a second numerical value representing the patient data, and combining the weighted first numerical value and the weighted second numerical value in a linear sum.



70. (previously presented) The method according to claim 56, further comprising analyzing the therapy data to generate a further prediction, wherein the further prediction is a prediction of whether the patient will develop a co-morbid condition with their respiratory disorder, wherein the action comprises issuing an alert to this effect.

71. (previously presented) The method according to claim 57, wherein the therapy program comprises a setting of the respiratory pressure therapy device.

72. (previously presented) The method according to claim 71, wherein the adjustment to the therapy program comprises changing a setting of the respiratory pressure therapy device.

73. (canceled)

74. (previously presented) The method according to claim 57, wherein the therapy program comprises one or more of a model, type, and size of a patient interface through which the respiratory pressure therapy device delivers respiratory therapy to the patient.



76. (previously presented) The method according to claim 56, wherein the data relating to respiratory therapy delivered to the patient comprises behavioral data indicating how the patient is interacting with the respiratory pressure therapy device.

77. (previously presented) The method according to claim 58, wherein the patient is associated with a patient computing device through which the engagement is configured to take place.

78. (previously presented) The method according to claim 77, wherein the data relating to respiratory therapy delivered to the patient comprises behavioral data indicating how the patient is interacting with the patient computing device.

79. (previously presented) The method according to claim 58, wherein the action comprises adjusting an action portion of a rule of the engagement rule set.

80. (currently amended) A system for generating a therapy compliance prediction for a patient receiving respiratory therapy via a respiratory pressure therapy device, the system comprising:

receive therapy data captured by the respiratory pressure therapy device while respiratory therapy is being delivered to the patient via the respiratory pressure therapy device;
receive patient data from at least one of a patient computing device or a healthcare provider server, the patient computing device and the healthcare provider server each being located remotely from the data server;
access a second SPS value determined from a previous therapy session of the patient that was performed by the respiratory pressure therapy device;
compute a current compliance prediction for the patient comprising a first success predictor score (SPS) value generated using the therapy data and the patient data, the first SPS value associated with a recent therapy session of the patient performed by the respiratory pressure therapy device, wherein the current compliance prediction is a prediction about a future compliance with the patient's respiratory therapy;
determine whether an action is needed to improve the patient's respiratory therapy, the determination comprises: 
compare wherein each of the plurality of thresholds is a value that represents a level of non-compliance risk with the patient's respiratory therapy, and 
compare the second SPS value to determine whether the first SPS value is less than or equal to the second SPS value,  and wherein each of the first SPS value and the second SPS value represents a probability of a compliance with the patient's respiratory therapy 
upon determination that an action is needed based on results of the comparisons, select an action to improve the patient's respiratory therapy;
transmit a notification to the patient computing device or the healthcare provider server prompting the selected action to improve the patient's respiratory therapy; and
transmit control commands to adjust one or more settings of the respiratory pressure therapy device based on the determining; and
by the adjusted one or more settings, to control operation of the respiratory pressure therapy device [[to]], and wherein the respiratory pressure therapy device is operable to provide a therapy to the patient in accordance with the adjusted one or more settings.

81. (previously presented) The system according to claim 80, wherein the respiratory therapy is Continuous Positive Airway Pressure (CPAP) therapy.

82-88. (canceled)

89. (previously presented) The method according to claim 56, wherein the determining whether an action is needed to improve the patient's respiratory therapy further comprises retrieving a therapy compliance predictor for a plurality of therapy sessions for the patient.

90. (currently amended) A data server comprising one or more processors configured to:
receive therapy data captured by a respiratory pressure therapy device while respiratory therapy is being delivered to a patient via the respiratory pressure therapy device;

access a second SPS value determined from a previous therapy session of the patient that was performed by the respiratory pressure therapy device;
compute a current compliance prediction for the patient comprising a first success predictor score (SPS) value generated using the therapy data and the patient data, the first SPS value associated with a recent therapy session of the patient performed by the respiratory pressure therapy device, wherein the current compliance prediction is a prediction about a future compliance with the patient's respiratory therapy;
determine whether an action is needed to improve the patient's respiratory therapy, the determination comprises:
comparison of wherein each of the plurality of thresholds is a value that: represents a level of non-compliance risk with the patient's respiratory therapy, and 
comparison of the second SPS value to determine whether the first SPS value is less than or equal to the second SPS value,  and wherein each of the first SPS value and the second SPS value represents a probability of a compliance with the patient's respiratory therapy 
upon determination that an action is needed based on results of the comparisons, select an action to improve the patient's respiratory therapy;
transmit a notification to the patient computing device or the healthcare provider server prompting the selected action to improve the patient's respiratory therapy; and
transmit control commands to the respiratory pressure therapy device to adjust one or more settings of the respiratory pressure therapy device based on the determining, whereby the transmission of the control commands to the respiratory pressure therapy device enables, by remote control, the respiratory pressure therapy device to provide a therapy in accordance with the adjusted one or more settings, and whereby the respiratory pressure therapy device receives the control commands and adjusts the one or more settings of the respiratory pressure therapy device and is operable to provide therapy to the patient in accordance with the adjusted one or more settings.

91. (canceled)



Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance: The cited prior art of record fails to expressly teach or suggest, either alone or in combination, the features found within the independent claims.  In particular, the cited prior art of record fails to expressly teach or suggest the combination of: computing, by a data server, a current compliance prediction for the patient comprising a first success predictor score (SPS) value generated using received therapy data and patient data, the first SPS value associated with a recent therapy session of the patient performed by the respiratory pressure therapy device, wherein the current compliance prediction is a prediction about a future compliance with the patient's respiratory therapy; accessing a second SPS value determined from a previous therapy session of the patient that was performed by the respiratory pressure therapy device; determining, by the data server based on the current compliance prediction, whether an action is needed to improve the patient's respiratory therapy, the determining comprising: comparing the first SPS value to at least one, or each, of a plurality of thresholds to determine whether the first SPS value is less than or equal to the at least one of the plurality of thresholds, wherein each of the plurality of thresholds is a value that represents a level of non-compliance risk with the patient's respiratory therapy, and comparing the first SPS value to the second SPS value to determine whether the first 
The claimed invention is also subject matter eligible because the recitation of providing therapy to the patient according to the adjusted one or more settings provides for a practical application of the identified abstract idea.
The most remarkable prior art of record is as follows:
Duckworth et al.: U.S. Pre-Grant Patent Publication No. 2015/0154380;
Dorherety et al.: U.S. Pre-Grant Patent Publication No. 2010/0049008;
Euliano et al.: U.S. Pre-Grant Patent Publication No. 2012/0215081;
Nevins: U.S. Pre-Grant Patent Publication No. 2009/0125328;
Schechter: U.S. Pre-Grant Patent Publication No. 2008/0059224;
Haas: U.S. Pre-Grant Patent Publication No. 2012/0240933;
Kocinski: U.S. Pre-Grant Patent Publication No. 2003/0236450;
Kirby et al.: U.S. Pre-Grant Patent Publication No. 2015/0174347;
Peterson et al.: U.S. Pre-Grant Patent Publication No. 2008/0161651;
Nease et al.: U.S. Patent No. 8,666,926;
Prakash et al.: U.S. Pre-Grant Patent Publication No. 2014/0278513;
Edelson et al.: U.S. Pre-Grant Patent Publication No. 2015/0332012.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Art made of record though not relied upon in the present basis office action are noted in the attached PTO 892 and notably include:
Angelico et al. (U.S. Pre-Grant Patent Publication No. 2014/0048072) which discloses monitoring ventilator data to provide notifications and recommendations for adjustments to the ventilator when a decrease in compliance is detected. 
Laura Lapoint et al. (U.S. Patent No. 9,463,294) which discloses a system for providing respiratory therapy feedback reports that includes a future usage goal to encourage compliance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S TIEDEMAN whose telephone number is (571)272-4594. The examiner can normally be reached 7:00am-4:00pm, off alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626